

113 SRES 266 ATS: Designating the week of October 7 through 13, 2013, as National Chess Week to enhance awareness and encourage students and adults to engage in a game known to enhance critical thinking and problem-solving skills. 
U.S. Senate
2013-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 266IN THE SENATE OF THE UNITED STATESOctober 4, 2013Mr. Rockefeller (for himself, Mr. Alexander, and Mr. Levin) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week of October 7 through 13, 2013, as
		  National Chess Week to enhance awareness and encourage students
		  and adults to engage in a game known to enhance critical thinking and
		  problem-solving skills. Whereas there are more than 80,000 members of the United
			 States Chess Federation (referred to in this preamble as the Federation), and
			 unknown numbers of additional people in the United States who play chess
			 without joining an official organization;Whereas approximately ½ of the members of the Federation
			 are members of scholastic chess programs;Whereas many studies have linked scholastic chess programs
			 to the improvement of students' scores in reading and math, as well as improved
			 self-esteem;Whereas the Federation offers guidance to educators to
			 help incorporate chess into the school curriculum;Whereas chess is a powerful cognitive learning tool that
			 can be used to successfully enhance students' reading skills and understanding
			 of math concepts, as well as to improve memory function for people of all
			 ages;Whereas chess also offers educational and social activity
			 benefits to adults and is used in programs to help stroke victims and people
			 suffering from post-traumatic stress disorder; andWhereas the Federation offers programs for adults
			 including senior citizens, members of the Armed Forces, and veterans: Now,
			 therefore, be itThat the Senate—(1)designates the
			 week of October 7 through 13, 2013, as National Chess Week to
			 enhance awareness and encourage students and adults to play chess, a game known
			 to enhance critical-thinking and problem-solving skills for students of all
			 ages, learning abilities, and strengths; and(2)encourages the
			 people of the United States to observe National Chess Week with appropriate
			 programs and activities.